McNally, J. (concurring).
I concur in the result on the ground that the bilateral Mexican divorce decree is grounded on a claim of residence, colorable though it may be, and a finding of residence by the Mexican court. In my judgment this distinguishes the instant case from Wood v. Wood (21 A D 2d 627), decided herewith, where there was no claim of residence and no finding of residence on the part of either party by the Mexican court.
■Stevens and Staley, JJ., concur with Botein, P. J.; Valente and McNally, JJ., concur on additional grounds in separate opinions.
Annulment vacated and injunction action reinstated, on the law and on the facts, without costs. Settle order on notice.